Case: 14-51309      Document: 00514130948         Page: 1    Date Filed: 08/24/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                            United States Court of Appeals

                                    No. 14-51309
                                                                                     Fifth Circuit

                                                                                   FILED
                                  Summary Calendar                           August 24, 2017
                                                                              Lyle W. Cayce
UNITED STATES OF AMERICA,                                                          Clerk


                                                 Plaintiff-Appellee

v.

ALLAN HAWLEY,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 1:13-CV-1034


Before REAVLEY, PRADO, and GRAVES, Circuit Judges.
PER CURIAM: *
       Allan Hawley, federal prisoner # 60662-080, appeals the dismissal of his
28 U.S.C. § 2255 motion, which alleged that the district court erred in
sentencing him under the Armed Career Criminal Act (ACCA), 18 U.S.C.
§ 924(e). On October 27, 2016, the district court found that the application of
the ACCA to Hawley was invalidated by Johnson v. United States, 135 S. Ct.
2551 (2015). The district court vacated the 240-month sentence under the


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-51309   Document: 00514130948     Page: 2   Date Filed: 08/24/2017


                                No. 14-51309

ACCA and resentenced Hawley to 120 months in prison. Because the district
court vacated the sentence from which Hawley seeks relief under § 2255, this
appeal does not present a live controversy and is moot. See Rocky v. King, 900
F.2d 864, 867 (5th Cir. 1990). Accordingly, the appeal is DISMISSED as
MOOT.




                                      2